MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
                                                                          Dec 22 2015, 9:43 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Michael P. DeArmitt                                     Steven J. Cohen
      Columbus, Indiana                                       Zeigler Cohen & Koch
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      In the Matter of the                                    December 22, 2015
      Commitment of D.E.,                                     Court of Appeals Case No.
      Appellant-Respondent,                                   03A04-1505-MH-313
                                                              Appeal from the Bartholomew
              v.                                              Superior Court
                                                              The Honorable James D. Worton,
      Columbus Regional Hospital                              Judge
      Mental Health Center,                                   Trial Court Cause No.
      Appellee-Petitioner.                                    03D01-1504-MH-1755




      Najam, Judge.


                                       Statement of the Case
[1]   D.E. appeals the trial court’s order that he be committed to Columbus Regional

      Hospital Mental Health Center (“Columbus”). D.E. raises a single issue for our

      Court of Appeals of Indiana | Memorandum Decision 03A04-1505-MH-313 | December 22, 2015    Page 1 of 5
      review, namely, whether Columbus presented sufficient evidence to support the

      trial court’s order. We affirm.


                                 Facts and Procedural History
[2]   On March 13, 2015, officers with the Brown County Sheriff’s Department

      picked up D.E. while he was walking along the side of a road. Because they

      were concerned about D.E. and knew that he had a history of mental illness

      and “a history of carrying around a machete and trying to get into fights when

      he is off his medications,” the officers escorted D.E. to Columbus. Tr. at 7.

      There, Dr. Michael Stark treated D.E., and Dr. Stark observed D.E. threaten to

      kill one patient and slap another patient.


[3]   Columbus petitioned the trial court for the involuntary regular commitment of

      D.E. to Columbus. At an ensuing fact-finding hearing, Dr. Stark testified to

      D.E.’s history of mental illness, including Dr. Stark’s diagnosis that D.E. suffers

      from schizophrenia. And Dr. Stark testified that D.E. had threatened and

      attacked other patients at Columbus. Following the hearing, the court found

      D.E. to be both dangerous and gravely disabled, and it ordered that he be

      involuntarily and regularly committed to Columbus. This appeal ensued.


                                    Discussion and Decision
[4]   D.E. appeals the commitment order. As our supreme court has explained:


              To obtain an involuntary regular commitment of an individual, a
              petitioner is required to prove by clear and convincing evidence
              that: (1) the individual is mentally ill and either dangerous or

      Court of Appeals of Indiana | Memorandum Decision 03A04-1505-MH-313 | December 22, 2015   Page 2 of 5
        gravely disabled; and (2) detention or commitment of that
        individual is appropriate. . . .


                                               ***


        The purpose of civil commitment proceedings is dual: to protect
        the public and to ensure the rights of the person whose liberty is
        at stake. The liberty interest at stake in a civil commitment
        proceeding goes beyond a loss of one’s physical freedom, and
        given the serious stigma and adverse social consequences that
        accompany such physical confinement, a proceeding for an
        involuntary civil commitment is subject to due process
        requirements. To satisfy the requirements of due process, the
        facts justifying an involuntary commitment must be shown by
        clear and convincing evidence which not only communicates the
        relative importance our legal system attaches to a decision
        ordering an involuntary commitment, but also has the function of
        reducing the chance of inappropriate commitments.


        In reviewing the sufficiency of the evidence supporting a
        determination made under the statutory requirement of clear and
        convincing evidence, an appellate court will affirm if, considering
        only the probative evidence and the reasonable inferences
        supporting it, without weighing evidence or assessing witness
        credibility, a reasonable trier of fact could find the necessary
        elements proven by clear and convincing evidence. This
        appellate standard of review applies in civil commitment
        decisions.


T.K. v. Dep’t of Veterans Affairs (In re T.K.), 27 N.E.3d 271, 273-74 (Ind. 2015)

(footnote, internal alterations and omissions, quotation marks, and citations

omitted). Because we hold that Columbus presented sufficient evidence to

show that D.E. was dangerous, we need not consider the trial court’s alternative

Court of Appeals of Indiana | Memorandum Decision 03A04-1505-MH-313 | December 22, 2015   Page 3 of 5
      conclusion that D.E. was gravely disabled. See G.Q. v. Branam, 917 N.E.2d 703,

      707 (Ind. Ct. App. 2009). D.E. does not challenge any other requirements for

      his commitment on appeal.


[5]   D.E. asserts that Columbus did not present sufficient evidence to show that he

      is dangerous. “‘Dangerous’ is ‘a condition in which an individual[,] as a result

      of mental illness, presents a substantial risk that the individual will harm the

      individual or others.’” Id. at 274 (quoting Ind. Code § 12-7-2-53 (2012)). Here,

      Dr. Stark testified that D.E. “has a history of carrying around a machete and

      trying to get into fights when he is off his medications” and that, when D.E.

      was admitted to Columbus, “he was . . . agitated [and] endorsing auditory

      hallucinations of hearing God’s voice or multiple God[s] talking to him.” Tr. at

      7-8. Dr. Stark further testified as follows:

               . . . I do believe he is a potential danger to others when off his
              medications as well. [S]ome of those behaviors were displayed
              early in his hospital stay . . . . [S]ome of the behaviors he
              engaged in . . . were threatening other patients. He threatened to
              kill another male patient here[. H]e exhibited inappropriate
              laughter[,] which often is a sign . . . that he is responding to
              internal stimulatory auditory hallucinations . . . .


      Id. at 9. When asked to elaborate on the “issue with another patient,” Dr. Stark

      testified: “[D.E.] threatened to kill one of the male patients. At one point he

      slapped another male patient on the back and had a rather unprovoked uh, and

      had to be removed from that patient.” Id. at 13.




      Court of Appeals of Indiana | Memorandum Decision 03A04-1505-MH-313 | December 22, 2015   Page 4 of 5
[6]   D.E. emphasizes on appeal that Dr. Stark testified that D.E. was only a

      “potential danger.” Id. at 9. But Dr. Stark testified to specific instances in

      which D.E. acted in a manner that presented a substantial risk to others, and

      the trial court need not wait until D.E. actually harms another to order his

      commitment. See M.Z. v. Clarian Health Partners, 829 N.E.2d 634, 638 (Ind. Ct.

      App. 2005), trans. denied. D.E. also emphasizes his own testimony or otherwise

      attacks Dr. Stark’s credibility, but these arguments are merely requests for this

      court to reweigh the evidence on appeal, which we will not do. See In re T.K.,

      27 N.E.3d at 273-74.


[7]   We hold that Columbus presented sufficient evidence to show that D.E. was

      dangerous to others. See I.C. § 12-7-2-53. As such, we cannot say that the trial

      court erred when it committed D.E. to Columbus, and we affirm the court’s

      judgment.


[8]   Affirmed.


      Riley, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A04-1505-MH-313 | December 22, 2015   Page 5 of 5